Citation Nr: 1000604	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-41 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied claims 
for service connection for CAD and entitlement to special 
monthly pension.

In August 2005, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.  The hearing transcript reflects that the Veteran 
withdrew his claim for entitlement to special monthly pension 
(p. 2).

In January 2006 and May 2009, the Board remanded the claim.


FINDING OF FACT

The most persuasive evidence reflects that the Veteran's CAD 
is not related to service or a service-connected disability, 
did not manifest within the one-year presumptive period for 
chronic diseases, and CAD is not on the list of disabilities 
presumed service-connected in Veterans exposed to Agent 
Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD 
have not been met on a direct, secondary, or presumptive 
basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a December 2003 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for a heart condition, later 
recharacterized as a claim for service connection for CAD.  
This letter and a June 2006 letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the June 2006 letter.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in March and September 2009 
supplemental statements of the case (SSOCs).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran was not given VCAA notice regarding the 
requirements for establishing service connection on a 
secondary basis.  However, as the Veteran is claiming service 
connection for CAD secondary to PTSD, and PTSD is not 
service-connected, that theory of the claim is being denied 
as a matter of law.  VCAA notice as to this theory was 
therefore not required.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) 
(where the law, and not the evidence, is dispositive of the 
claim, the above provisions of the VCAA are not applicable).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service private and VA 
treatment records, and, pursuant to the January 2006 and May 
2009 Board remands, the Social Security Administration's 
(SSA's) disability determination and the records upon which 
this determination was based.

The Veteran was not afforded a VA examination as to the 
etiology of his CAD.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability, the 
record indicates that the disability may be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service, and 
the threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.

As explained in more detail below, while the Veteran has been 
diagnosed with CAD, the record does not indicate that this 
disability may be associated with service.  Specifically, 
while the Veteran and his sister indicated that there has 
been continuity of symptomatology in the form of chest pain 
and hand and arm numbness since service, the other evidence 
of record indicating an absence of such continuity of 
symptomatology is of greater weight than these lay 
statements.  Consequently, the evidence does not indicate 
that the Veteran's CAD may be associated with service, and 
the record contains sufficient information to decide the 
claim rather than remanding it for an examination as to the 
etiology of the Veteran's CAD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for CAD is 
thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including cardiovascular 
diseases such as CAD, are presumed to have been incurred in 
service if they manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with CAD and there are 
extensive private and VA medical records documenting this and 
other heart diseases and multiple heart surgeries.  
Initially, the Board notes two arguments advanced by the 
Veteran as to why he should be granted service connection for 
CAD.

In his October 2004 substantive appeal (VA Form 9), the 
Veteran noted his exposure to Agent Orange in support of his 
service connection claim.  As he served in Vietnam, the 
Veteran is presumed to have been exposed to Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Veterans exposed to Agent Orange are entitled to service 
connection on a direct basis for the diseases listed in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  However, 
neither CAD nor any other heart disease is listed in 
38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  Moreover, 
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630, 27641 (May 20, 2003).  Therefore, the 
Veteran is not entitled to service connection for CAD based 
on his presumed exposure to Agent Orange.  Notwithstanding 
the foregoing, the United States Court of Appeals for the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Public Law No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).   The rationale employed in Combee also applies to 
claims based on herbicide agent exposure.   See Brock v. 
Brown, 10 Vet. App. 155 (1997).

In addition, when asked during the Board hearing how he 
linked his heart condition to active service, the Veteran 
replied, "I more or less link it though the PTSD, which 
causes nervousness, which causes my heart to flutter and 
defibrillate" (p. 3).  To the extent that the Veteran is 
arguing that he should be granted service connection for CAD 
as secondary to his PTSD, this argument lacks legal merit.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such includes the 
degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  However, the Veteran has not been 
granted service connection for PTSD (previous final denials 
on this issue are of record).  Where, as here, service 
connection for the primary disability has not been 
established, the Veteran cannot establish entitlement to 
service connection for a secondary condition as a matter of 
law.  See 38 C.F.R. § 3.310(a) (providing for service 
connection for a disability only where such disability is 
proximately due to or the result of a disease or injury that 
is already service-connected); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  38 C.F.R. § 3.310 was revised during the 
pendency of the Veteran's appeal.  See 71 Fed. Reg. 52747 
(September 7, 2006).  When a regulation or statute is revised 
during the course of an appeal, the Board generally must 
determine which version should be applied and/or the 
respective time periods for application of the respective 
versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  Since there is no service-
connected PTSD in this case, such determination is not 
warranted.  

As to the remaining arguments for service connection on a 
direct and presumptive basis, the service treatment records 
are negative for any evidence of CAD or other heart disease.  
Moreover, the January 1972 separation examination report 
indicates that the heart and chest were normal, and the 
Veteran indicated in the contemporaneous report of medical 
history that he did not have and had never had shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble.  The Veteran wrote in his 
November 2003 statement in support of claim (VA Form 21-4138) 
that he was diagnosed with a heart-related disability in 1971 
and stated during the hearing that he was treated for a heart 
problem in 1973.  However, the evidence of record contradicts 
these assertions.  The treatment records from that time 
period do not contain any heart related diagnoses; rather, 
they indicate that the Veteran's heart was found to be 
normal.  August 1972 Wilkes-Barre hospital treatment notes 
indicate that the Veteran denied cardiorespiratory 
difficulties but complained of epigastric symptoms, and no 
abnormalities were noted on examination, with the physician 
indicating that the point of maximal impact (P.M.I.) was the 
fourth intercostal space, there were no murmur or thrills, 
and there was a sinus rhythm.  The only diagnoses were acute 
pyelonephritis left and rule out left renal calculus.  
Similarly, a March 1973 VA hospital summary (VA Form 10-1000) 
indicated that the Veteran complained of mid-epigastric 
burning, but all tests including EKG and chest X-ray were 
normal, with a final diagnosis of psychophysiologic 
gastrointestinal reaction.

Thus, the evidence contradicts the Veteran's assertion that 
his CAD was diagnosed, or symptoms of heart disease such as 
chest pain manifested, within the one-year presumptive 
period.  As to whether the Veteran's CAD is related to 
service on a direct incurrence basis, the first medical 
evidence of heart-related symptoms and diagnoses is contained 
in a January 1990 VA discharge summary.  The VA physician 
noted that the Veteran was in "usual state of health until 
three weeks ago" when he noticed symptoms including mid-
sternal chest pain, pressure-like, aching, without radiation, 
and numbness of the left arm and leg.  The past medical 
history did not indicate any chest pain or heart related 
symptoms, and family heart problems and the Veteran's smoking 
were noted.  After an essentially normal examination, the 
diagnoses were transient ischemic attack and rule out 
cardiovascular disease.  A September 1990 St. Thomas hospital 
cardiac catherization laboratory report indicated that the 
Veteran had a two month history of retrosternal chest 
discomfort and an equivocal treadmill test, and underwent a 
left heart catherization, selective coronary arteriography, 
with a summary of mild CAD, a coronary artery fistula and 
normal left ventriculogram.

Thus, the first medical evidence of heart complaints and 
heart-related diagnoses including CAD were many years after 
the Veteran's discharge from service, and this fact weighs 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection).  Moreover, none of the extensive private, VA, 
and SSA records which document the Veteran's multiple and 
significant heart diseases contain any opinion relating his 
CAD or any other heart disease to service.

Of course, in addition to the medical evidence, the Board 
must consider the Veteran's statements and the other lay 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) (VA 
required to "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits).  
As alluded to above, the Veteran's sister wrote in a November 
2003 letter that when the Veteran was discharged from the 
Army in 1971 he was hospitalized with chest pain and numbness 
of the hands and arms and has gotten sicker over the years, 
resulting in his multiple heart disabilities and surgeries.  
The Veteran himself also stated or implied that he has 
experienced chest pain or other heart-related symptoms since 
service.  The Board notes parenthetically that the Veteran 
and his sister erroneously identify 1971 as a post-service 
date when the Veteran was in service during this time; 
however, this error is not significant to the Board's 
analysis.  The Board accepts these statements as observations 
that the Veteran experienced chest pain and numbness of the 
hands and arms since shortly after service and these symptoms 
continued until the diagnosis of his current CAD and other 
heart disease.

While the Veteran and his sister are competent to report 
their observations of  symptoms such as chest pain and hand 
and arm numbness that could be indicative of heart disease, 
these statements must be weighed against the other evidence 
of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  That other evidence reflects that the 
Veteran did not in fact experience chest pain or any 
continuity of heart-related symptomatology.  As noted above, 
the Veteran complained of other symptoms, but specifically 
denied cardiorespiratory difficulties at the Wilkes-Barre 
hospital in August 1972, and complained only of mid-
epigastric burning at the VA hospital in March 1973.  The 
Board finds that this lack of complaints of chest pain along 
with complaints of other symptoms, shortly after service, 
outweighs the statements made years later by the Veteran and 
his sister.  Moreover, in an April 1991 letter, Dr. Ellis 
wrote, "Over the past year he has noted the onset of chest 
discomfort, along with exertional shortness of breath," 
which similarly indicates that the onset of the Veteran's 
chest pains and other possible heart-related symptoms was 
many years after service and not shortly thereafter as 
indicated by the Veteran and his sister.  Thus, the Board 
finds that the preponderance of the evidence is against a 
finding that there was a continuity of symptomatology in the 
form of chest pain or other heart-related symptoms, 
notwithstanding the statements of the Veteran and his sister 
to the contrary.

Finally, the Board must address the statements of the Veteran 
and his sister to the extent that they themselves opine that 
his CAD is related to service.  Lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d at 1316  (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  However, in this 
case, testimony as to whether the Veteran's current CAD or 
other heart disease had its origin in service relates to an 
etiological question as to an internal, not directly 
observable disease, CAD, unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. 
App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet).  The lay statements of the 
Veteran and his sister are therefore not competent in this 
regard, and do not warrant either the grant of service 
connection or a remand for a VA examination as to the 
etiology of the Veteran's CAD.

In sum, the preponderance of the evidence reflects that the 
Veteran did not have CAD in service, it did not arise within 
the one-year presumptive period, and it is not otherwise 
related to service.  Moreover, CAD is not on the list of 
diseases presumed service-connected in those exposed to Agent 
Orange and it is not related to a service-connected 
disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for service connection for 
CAD must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for CAD is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


